UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21558 Pioneer Short Term Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:August 31 Date of reporting period:July 1, 2011 to June 30, 2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Short Term Income Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2012 Pioneer Short Term Income Fund SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AE3 Meeting Date: AUG 05, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Concent to Board's Proposals RegardingForForManagement Restructuring of Loans SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: AUG 05, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Concent to Board's Proposals RegardingForForManagement Restructuring of Loans SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: NOV 10, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Approve Proposals and SpecificForForManagement Resolutions SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AE3 Meeting Date: NOV 10, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Approve Proposals and SpecificForForManagement Resolutions END NPX REPORT
